    Case 1:20-cv-03677-LGS-KHP Document 210 Filed 02/12/21 Page 1 of 24




                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK


MOJO NICHOLS, SUSAN BREWSTER,
DUANE DEA, MARYANNE DERACLEO,
KAREN KELLY, REBECCA RICHARDS,              No. 20 Civ. 3677 (LGS) (KHP)
JENNIFER SELLERS, and STACY
SPENCER,

Individually and on Behalf of All Others
Similarly Situated,

                              Plaintiffs,

                         v.

NOOM, INC., ARTEM PETAKOV, and
JOHN DOES 1 TO 5,

                              Defendants.


           PLAINTIFFS’ MEMORANDUM OF LAW IN SUPPORT OF
         MOTION TO MODIFY THE STIPULATED PROTECTIVE ORDER


                                            WITTELS MCINTURFF PALIKOVIC

                                            Steven L. Wittels (SW-8110)
                                            J. Burkett McInturff (JM-4564)
                                            Tiasha Palikovic (TP-5697)
                                            Steven D. Cohen (SC-7243)
                                            Jessica L. Hunter (JH-0025)
                                            18 HALF MILE ROAD
                                            ARMONK, NEW YORK 10504
                                            Telephone: (914) 319-9945
                                            Facsimile: (914) 273-2563
                                            slw@wittelslaw.com
                                            jbm@wittelslaw.com
                                            tpalikovic@wittelslaw.com
                                            sdc@wittelslaw.com
                                            jlh@wittelslaw.com

                                            Counsel for Plaintiffs and Proposed Class
           Case 1:20-cv-03677-LGS-KHP Document 210 Filed 02/12/21 Page 2 of 24




                                                       TABLE OF CONTENTS

TABLE OF CONTENTS................................................................................................................. i

TABLE OF AUTHORITIES .......................................................................................................... ii

I.         PRELIMINARY STATEMENT ............................................................................................ 1

II.        BRIEF OVERVIEW OF CASE ALLEGATIONS PERTINENT TO PLAINTIFFS’
FORTHCOMING INJUNCTIVE ACTIONS................................................................................. 3

III. ARGUMENT .......................................................................................................................... 7

      A.        Amending the Protective Order Will Provide Efficiencies and Will Not Prejudice
      Defendants. ................................................................................................................................. 7

      B.        Plaintiffs Easily Hurdle the Standards for Modifying a Protective Order. ....................... 12

      C.        Defendants Have Also Not Reasonably Relied on the Protective Order. ......................... 13

           1.     Scope: The Operative Protective Order is a Stipulated Blanket Order. ........................ 15

           2.     Language: The Order Itself Contemplates Modification. ............................................. 16

           3.     Level of Inquiry: The Protective Order was Subject to a Low Level of Inquiry. ......... 17

           4.     Nature of Reliance: Defendants Have Not Relied on the Protective Order to Produce
           Documents They Would Not Have Otherwise Disclosed..................................................... 18

      D.        Plaintiffs Have a Compelling Need to Modify the Protective Order. ............................... 19

IV. Conclusion ............................................................................................................................ 20




                                                                           i
       Case 1:20-cv-03677-LGS-KHP Document 210 Filed 02/12/21 Page 3 of 24




                                                 TABLE OF AUTHORITIES


CASES
Charter Oak Fire Insurance Company v. Electrolux Home Products, Inc.
  87 F.R.D. 130 (E.D.N.Y. 2012) ......................................................................................... passim

In re Ethylene Propylene Diene Monomer (EPDM) Antitrust Litig.
   255 F.R.D. 308 (D. Conn. 2009) ....................................................................................... passim

Martindell v. Int’l Telephone & Telegraph Corp.
 594 F.2d 291 (2d Cir. 1979)...................................................................................................... 12

Price v. L’Oreal USA, Inc.
  No. 17 Civ. 0614 (LGS), 2017 WL 4480887 (S.D.N.Y. Oct. 5, 2017) ............................ 2, 9, 20

Rio Tinto PLC v. Vale S.A.
  No. 14 Civ. 3042 (RMB) (AJP), 2016 WL 900652 (S.D.N.Y. Mar. 9, 2016)............................ 7

Royal Park Investments SA/NV v. Deutsche Bank Nat’l Tr. Co.
  192 F. Supp. 3d 400 (S.D.N.Y. 2016) ................................................................................ 11, 12

SEC v. TheStreet.com
  273 F.3d 222 (2d Cir. 2001)................................................................................................ 12, 19

Tradewinds Airlines, Inc. v. Soros
  No. 08 Civ. 5901 (JFK), 2016 WL 3951181 (S.D.N.Y. July 20, 2016) ....................... 13, 16, 18

Williams v. Johnson & Johnson
  50 F.R.D. 31 (S.D.N.Y. 1970) .................................................................................................. 19

STATUTES
39 U.S.C. § 3009 ............................................................................................................................. 5

RULES
Fed. R. Civ. P. 8 .............................................................................................................................. 5

REGULATIONS
16 C.F.R § 425 ................................................................................................................................ 5




                                                                        ii
     Case 1:20-cv-03677-LGS-KHP Document 210 Filed 02/12/21 Page 4 of 24




        Plaintiffs submit this Memorandum of Law in support of their Motion to Modify the

Stipulated Protective Order governing this case and state as follows:

   I.      PRELIMINARY STATEMENT

        Plaintiffs bring this motion to amend the Stipulation and Protective Order entered in this

case, ECF No. 58, because they intend to shortly file two injunctive complaints in state courts in

California and New York and need the current restrictions lifted so they can present to the state

courts the full panoply of evidence showing both the ongoing harm caused by Noom’s deceptive

automatic renewal scheme and why this harm warrants injunctive relief. Despite Plaintiffs

having informally requested that Noom agree that all evidence obtained in the federal action be

useable in the injunctive actions, Defendants have refused to consent to any amendment of the

Protective Order. But as we demonstrate herein, the law is well settled that evidence gathered

against a party in one case is almost always useable in a separate action involving essentially the

same parties and same facts—which is exactly what Plaintiffs intend here.

        Moreover, because Defendants have challenged Plaintiffs’ injunctive claims on the

grounds that Plaintiffs lack Article III standing, in that they are unlikely to be harmed again by

Defendants’ wrongful conduct, the law permits Plaintiffs to split their claims from the federal

court and pursue injunctive relief in state court. Indeed, as we detail below, Judge Schofield, the

Article III judge presiding over this matter, explicitly endorses such a scenario and has authored

a decision that allows consumer fraud plaintiffs to simultaneously pursue both compensatory

damages in federal court and injunctive relief in state court.

        Noom argues that Plaintiffs lack Article III standing to pursue injunctive relief in this

Court because they are now aware of Defendants’ scheme and thus do not face a real or




                                                  1
     Case 1:20-cv-03677-LGS-KHP Document 210 Filed 02/12/21 Page 5 of 24




immediate threat of being snookered a second time. See Defs.’ Mot. to Dismiss Pls.’ Third Am.

Compl., ECF No. 205 at 18–20 (Article III standing argument).

       Nonetheless, while Plaintiffs believe they do have Article III standing to pursue their

injunctive relief claims in this Court and intend to rebut Defendants’ forthcoming motion to

dismiss on this point, they appreciate that Judge Schofield has in the past agreed with an

argument similar to Defendants’. Specifically, in Price v. L’Oreal USA, Inc., Judge Schofield

instructed consumer plaintiffs to split their claims and bring their injunctive relief claims in state

court while continuing to pursue their damages claims in federal court:

               Plaintiffs argue that injunctive relief is available under New York
               General Business Law § 349 . . . . Although Plaintiffs may be
               correct, that relief is not available in federal court because of the
               lack of Article III standing. They must pursue injunctive relief, if at
               all, in state court.

No. 17 Civ. 0614 (LGS), 2017 WL 4480887, at *6 (S.D.N.Y. Oct. 5, 2017) (internal citations

omitted). Judge Schofield went on to grant the defendants’ motion to dismiss the consumers’

demand for injunctive relief on Article III grounds because those consumers did not demonstrate

a likelihood of imminent future harm, and also collected cases holding that in such circumstances

consumers can split their claims. Id.

       Further, after trying to dissuade Defendants here from moving to dismiss this case, Pre-

Mot. Conf. on Pls.’ Bellwether Mot. and Defs.’ Mot. to Dismiss Hr’g Tr. 12:17–25, Dec. 17,

2020, ECF No. 134, Judge Schofield also advised the parties that she was unlikely to rule on

Defendants’ dismissal arguments “any time soon” because of her other case-related demands, id.

at 16:11–19 (Judge Schofield noting “there is a backlog in deciding fully briefed motions only

because there are scores of fully briefed motions already before [her] . . . . [A]nd so the chances

that [she] would get to it any time soon are small”).




                                                  2
     Case 1:20-cv-03677-LGS-KHP Document 210 Filed 02/12/21 Page 6 of 24




         As a result, and because this case challenges one of the largest ongoing negative option

schemes in the United States, Plaintiffs intend to imminently file their injunctive claims in state

court, where they undoubtedly have standing to do so. To most efficiently bring their injunctive

claims in those fora, Plaintiffs request that the Court modify the parties’ Protective Order, ECF

No. 58, to allow Plaintiffs to use Confidential Information disclosed in this litigation in

connection with other actions commenced by a party involving the same or similar transactions

or occurrences. Such an amendment will streamline the litigation in both federal and state court

and, as set forth below, is well within Your Honor’s discretion and consistent with the applicable

case law. Without such an amendment, Defendants would be rewarded with a shield and delay

tactic that will result only in unnecessary and increased litigation costs, for Plaintiffs would then

be forced to seek the same discovery in state court as they have already obtained here, and

Defendants would perforce ultimately produce the same damning evidence they have reluctantly

produced in this court. We urge Your Honor not to countenance such a wasteful process.

   II.      BRIEF OVERVIEW OF CASE ALLEGATIONS PERTINENT TO
            PLAINTIFFS’ FORTHCOMING INJUNCTIVE ACTIONS

         Plaintiffs and the proposed Class are consumers who, after signing up to “try” Noom’s

weight-loss program via a low-cost trial period, found themselves trapped by Noom’s illegal and

deceptive “negative option” autorenewal scheme and saddled with multi-month subscription fees

as soon as the trial period ended. Third Am. Class Action Compl. (“TAC”) ¶ 2, ECF No. 174.

That droves of consumers are unintentionally becoming full-fledged Noom “customers”

following Noom’s supposedly “risk free” trial is not mere happenstance, as Noom has distorted

its deep knowledge of cognitive psychology into a $230+ million a year trap for consumers

seeking to manage their weight. Id. ¶¶ 1, 5.




                                                  3
     Case 1:20-cv-03677-LGS-KHP Document 210 Filed 02/12/21 Page 7 of 24




       Noom’s weight loss program is supposedly “based on a cognitive-behavioral approach,”

and Noom holds itself out as a “behavior change company” that purports to deliver weight loss

through “successful behavior change at scale.” Id. ¶¶ 2, 4. Yet Defendants’ entire sales and

automatic renewal model is designed to exploit well-studied weaknesses in human decision-

making. Id. ¶ 5. Defendants lure consumers to “try” Noom with promises of a revolutionary

weight loss system and then deploy a negative option autorenewal feature and a series of barriers

to cancellation to trick consumers into making a lump-sum non-refundable advance payment for

as many as eight months at a time, costing as much as $199.00. Id.

       The psychology of decision-making and behavioral economics fields, pioneered by Nobel

Laureate Daniel Kahneman, have long demonstrated that system design can serve as a powerful

driver of consumer behavior. Id. ¶ 6. Noom’s co-founder Defendant Artem Petakov is well

acquainted with this scientific fact, as he highlights on his LinkedIn profile that he “[t]ook Daniel

Kanheman’s ‘Psychology of Decision Making’ class at Princeton, making me forever fall in love

with psychology of decision-making,” and that “[m]y biggest passion is influencing people’s

everyday decisions on a large scale.” Id. ¶ 7.

       But instead of employing these documented insights about human decision-making to

consumers’ benefit, Defendants callously fill their trial period marketing and “disclosures” with

material misrepresentations and omissions about Noom’s negative option autorenewal practices,

manipulate human psychology by making it extremely difficult for consumers to cancel the trial

membership, and then charge for the multi-month program’s full cost once the trial period

lapses. Id. ¶¶ 8–10. To boot, once Noom imposes the non-refundable lump sum fee, it does not

even send consumers a receipt for that (or any subsequent) auto-enrollment fee or otherwise

provide notification or confirmation of the charge. Id. ¶ 81. In response to Noom’s unfair,




                                                 4
      Case 1:20-cv-03677-LGS-KHP Document 210 Filed 02/12/21 Page 8 of 24




deceptive, and fraudulent conduct, on May 12, 2020 Plaintiffs brought this consumer class action

alleging violations of state consumer protection statutes and common law and seeking both

monetary damages and injunctive relief. Class Action Compl., ECF No. 1; see Fed. R. Civ. P. 8.

        While Plaintiffs have gone to great lengths to build their case thus far, their challenge to

Noom’s unlawful conduct is part of a decades-long effort to rid the marketplace of negative

option scams. Supposedly designed as a “convenience,” negative option scams are nothing new.

Since the 1970s, laws and regulations have been enacted to combat the abuse that occurs when

sellers decide that a consumer’s inaction constitutes assent to purchase. For example, following

decades of unordered merchandise scams, in 1970 Congress effectively banned sellers from

mailing goods to consumers and then treating a failure to return the good as assent. 39 U.S.C. §

3009. In 1973, the FTC stepped in and curbed the related practice of “prenotification negative

option plans,” whereby sellers would send notice (instead of the goods themselves) and if

consumers took no action, sellers would send the goods and charge consumers. 16 C.F.R § 425.

        As FTC Commissioner Rohit Chopra (President Biden’s nominee to lead the Consumer

Financial Protection Bureau) noted last September, the automatic renewal scam is simply “the

online successor to decades of dirty dealing in direct mail marketing.”1 Worse, automatic

renewal scams “pose an even bigger menace than their paper precursors” because they are “not

limited by physical constraints and costs.” Id. Using the “Dark Patterns” rubric created by noted

cognitive scientist Harry Brignull, PhD—which framework describes common website design

choices that are used to manipulate consumers—Commissioner Chopra emphasized that




1
 Statement of Rohit Chopra Regarding Dark Patterns in the Matter of Age of Learning, Inc., Commission File
Number 1723186, at 1, September 2, 2020
https://www.ftc.gov/system/files/documents/public_statements/1579927/172_3086_abcmouse_-
_rchopra_statement.pdf (last visited Feb. 12, 2021).


                                                       5
     Case 1:20-cv-03677-LGS-KHP Document 210 Filed 02/12/21 Page 9 of 24




“researchers have identified a wide variety of dark patterns” that foster outcomes that “could not

be achieved without deception.” Id.

       Here, Plaintiffs’ TAC describes how Defendants have deployed dark patterns on a

massive scale. ECF No. 174. According to Noom’s CEO Saeju Jeong, Noom is now “the

largest consumer facing healthcare company” in the United States with “millions” of customers.

TAC ¶ 14. The TAC also describes Dr. Brignull’s preliminary conclusion that Noom’s business

model is predicated upon the “Hidden Subscription Dark Pattern”—that is, silently charging

users a recurring fee under the pretense of a one-time fee or free trial—as well as other dark

patterns. TAC ¶ 45. The TAC likewise details how the Better Business Bureau recently issued a

nationwide alert that “consumers reportedly try to cancel [Noom’s] trial offer before it ends but

still end up being billed for the subscription,” that Noom refuses to “to address the underlying

cause” of customers’ complaints, and how an internal Noom whistleblower has stated that

“Noom made the cancellation process difficult by design” and describes other unsettling

conduct, including that “Noom’s sign up flow was designed to mislead.” Id. ¶¶ 3, 43.

       Noom’s use of dark patterns has also led to extraordinary consumer backlash.



                                    . Id. ¶ 47.

                                                      . Id. There is no real question that Noom’s

conduct is deceptive and violates the laws enacted to combat autorenewal scams. For example,

after this case was filed, on September 2, 2020 the FTC announced a $10 million civil penalty

and substantial injunctive relief against the children’s online learning company ABCmouse

because of that company’s identical tactic of combining a hidden autorenewal feature with




                                                  6
     Case 1:20-cv-03677-LGS-KHP Document 210 Filed 02/12/21 Page 10 of 24




making “it difficult for consumers to cancel.”2 As commissioner Chopra noted, such practices

“scammed millions of dollars from families through dark patterns” by “making it extremely

difficult to cancel recurring subscription fees.” See Chopra, supra note 1, at 1.

    III.      ARGUMENT

           A. Amending the Protective Order Will Provide Efficiencies and Will Not Prejudice
              Defendants.

           After a court has entered a protective order, “‘[i]t is undisputed that [it] retains the power

to modify or lift’” that order. Rio Tinto PLC v. Vale S.A., No. 14 Civ. 3042 (RMB) (AJP), 2016

WL 900652, at *1 (S.D.N.Y. Mar. 9, 2016), aff’d sub nom. Rio Tinto PLC v. Vale., No. 14 Civ.

3042 (RMB) (AJP), 2016 WL 2605754 (S.D.N.Y. Mar. 25, 2016) (quoting In re Agent Orange

Prod. Liab. Litig., 821 F.2d 139, 145 (2d Cir. 1987)).

           Plaintiffs request that the Court exercise that power here, where Plaintiffs only seek to

use the confidential discovery obtained here in their injunctive actions against the same

defendants. Plaintiffs’ request will streamline the injunctive actions, will not prejudice

Defendants, is the logical result of Defendants’ attack on Plaintiffs’ Article III standing to pursue

injunctive claims, and is entirely consistent with the applicable case law. For example,

Plaintiffs’ request is on all fours with a request then-District Judge Bianco granted in Charter

Oak Fire Insurance Company v. Electrolux Home Products, Inc., when he modified a protective

order so that confidential material could be disclosed to other attorneys representing a named

party in “any other pending or future action between the parties” stemming from similar facts or

circumstances as those in the case before him. 287 F.R.D. 130, 134–35 (E.D.N.Y. 2012).



2
 Press Release, Federal Trade Commission, Children’s Online Learning Program ABCmouse to Pay $10 Million to
Settle FTC Charges of Illegal Marketing and Billing Practices (Sept. 2, 2020) https://www.ftc.gov/news-
events/press-releases/2020/09/childrens-online-learning-program-abcmouse-pay-10-million-settle (last visited Feb.
12, 2021).


                                                        7
    Case 1:20-cv-03677-LGS-KHP Document 210 Filed 02/12/21 Page 11 of 24




       In Charter Oak, the plaintiff Charter Oak Fire Insurance Company sued defendant

Electrolux, alleging a design defect caused fires to ignite in Electrolux’s clothes dryers. Id. at

131. Shortly after the case began, the parties stipulated and the court entered a protective order,

which provided that confidential material exchanged during discovery “shall only be used in

connection with the preparation, trial and appeal, if any, of this action and shall not be used for

any other purpose . . . .” Id. Yet two years later the Charter Oak plaintiff sought to modify the

protective order to allow attorneys representing the plaintiff insurance company, or one of its

parent or subsidiary entities, to access “documents and testimony produced in [that] case” for use

“in other cases against Electrolux based on similar facts and circumstances, i.e., a dryer fire”

alleged to have ignited because of the same design defect. Id.

       Judge Bianco amended the protective order as requested, finding that plaintiff had “a

compelling and extraordinary need to share these common discovery materials with counsel for

the same plaintiff in other related litigations against Electrolux, especially in the absence of any

discernible prejudice to Electrolux.” Id. at 134. In the absence of modification, Judge Bianco

found that “plaintiff will be forced to litigate the exact same issue in each and every case,” a

result which would be “an enormous waste of time and resources for the parties and the court[,]”

and contrary to the obvious fact that “allowing the sharing of discovery among related cases is an

efficient and effective means of avoiding duplicative and costly discovery, as well as avoiding

unnecessary delay in the adjudication of cases.” Id. (collecting cases). Judge Bianco also

determined that, “because plaintiff in this action and any related action would be bound by the

Protective Order,” Electrolux would not be prejudiced because the confidential materials would

not be publicly disseminated, “which is what the Protective Order in [that] case was designed to




                                                  8
    Case 1:20-cv-03677-LGS-KHP Document 210 Filed 02/12/21 Page 12 of 24




prevent[.]” Id. Indeed, the modification also benefited Electrolux by allowing it to share

“documents and testimony with its counsel in other litigations.” Id.

       Just as in Charter Oak, the stipulated protective order entered by Your Honor in

September 2020 limits the parties’ use of confidential information produced in discovery to this

action alone. Protective Order, ECF No. 58 ¶ 2 (“The Confidential Information disclosed will be

held and used by the person receiving such information solely for use in connection with the

action.”). But now, because Defendants claim that Plaintiffs cannot bring their injunctive claims

in this Court, Plaintiffs seek to modify the stipulated protective order so that they may use the

confidential information produced to them in discovery “in other cases against [Noom] based on

similar facts and circumstances,” Charter Oak, 287 F.R.D. at 131, namely, the injunctive actions

Noom claims they cannot bring in this Court. Likewise, “because the plaintiff in this action and

any related action would be bound by the Protective Order, there will not be public

dissemination, which is what the Protective Order in this case was designed to prevent” and there

is, therefore, “no prejudice to [Defendants] if the modification is made.” Id. at 134.

       Indeed, in light of (1) Defendants’ arguments that Plaintiffs lack Article III standing to

pursue injunctive relief before this Court, (2) Judge Schofield’s indication that the motion to

dismiss will not be decided “any time soon,” Pre-Mot. Conf. Hr’g Tr. 16:11–19, ECF No. 134,

and (3) Judge Schofield’s past ruling encouraging consumer class action plaintiffs to pursue such

relief in state court when no Article III standing exists, L’Oreal, 2017 WL 4480887, at *6, there

is no reason why Plaintiffs should be barred from using the facts they have unearthed via

discovery here to pursue their injunctive relief claims in other fora in the manner most efficient

for both the parties and the judiciary.




                                                 9
    Case 1:20-cv-03677-LGS-KHP Document 210 Filed 02/12/21 Page 13 of 24




       Examples of the types of information that the protective order currently forbids Plaintiffs

from using in their injunctive actions include the fact that in




                                                           , that internal Noom documents advise

employees

                 , that internal Noom documents

                                 and that



                 . This same document also advises Noom employees to

                                     to

           and                                                                  Id.

       Plaintiffs also seek to use in their state court injunctive actions




       Plaintiffs are also entitled to marshal the internal Noom documents that admit

                                                         that the




                                                  10
     Case 1:20-cv-03677-LGS-KHP Document 210 Filed 02/12/21 Page 14 of 24




                                                                        Plaintiffs similarly want to

alert the state courts that




                     even though internal Noom documents admit that




               Id.

        Other Noom documents admit that




                                                              As these examples clearly indicate,

“allowing the sharing of discovery among related cases is an efficient and effective means of

avoiding duplicative and costly discovery, as well as avoiding unnecessary delay in the

adjudication of cases.” Charter Oak, 287 F.R.D. at 134. Thus, Plaintiffs—the same plaintiffs

who have already received documents designated Confidential by Defendants—should be

allowed to use this information in their state court injunctive actions. This Court should follow

Judge Bianco’s opinion in Charter Oak and modify the Protective Order. See also Royal Park

Investments SA/NV v. Deutsche Bank Nat’l Tr. Co., 192 F. Supp. 3d 400, 406 (S.D.N.Y. 2016)

(“[W]here, as here, two lawsuits have been filed by the same plaintiff . . . on the same legal

theories, against two defendants who already share the same counsel, it is difficult to imagine




                                                11
    Case 1:20-cv-03677-LGS-KHP Document 210 Filed 02/12/21 Page 15 of 24




what non-tactical objection [the plaintiff] could have to the prospect of those defendants sharing

discovery as well.”).

       B. Plaintiffs Easily Hurdle the Standards for Modifying a Protective Order.

       The typical request to modify a protective order arises when unrelated third parties seek

to intervene and obtain documents or deposition testimony. See, e.g., Martindell v. Int’l

Telephone & Telegraph Corp., 594 F.2d 291 (2d Cir. 1979). Under that scenario, the Second

Circuit has applied a narrow standard designed to prevent confidential documents from being

released to the public at large. SEC v. TheStreet.com, 273 F.3d 222, 229 (2d Cir. 2001). This

presumption against access “absent a showing of improvidence in the grant of [the] order or

some extraordinary circumstance or compelling need” is commonly referred to as the

“Martindell standard.” Id. Here, however, the Martindell standard does not apply because the

party seeking modification of the protective order is not a third-party intervenor but is instead a

pre-existing party to this litigation that already possesses the confidential information. Further,

because Plaintiffs seek only to use the information in their state court injunctive actions, and not

to share discovery from this case with the public generally, any concerns about releasing

Defendants’ confidential information are not present. Indeed, there is little doubt that Noom will

share and discuss the confidential information produced in this case with its local counsel in the

state court injunctive actions. In fact, Noom’s opposition to Plaintiffs’ request to use the

discovery produced in this action in support of their injunctive actions “makes little sense except

as a potential tool to prevent opposing counsel from . . . advocat[ing] effectively for their

clients.” Royal Park Investments, 192 F. Supp. 3d at 406. Under such circumstances,

the Martindell standard “never [comes] into play,” and therefore the court is free to balance the

parties’ interests in its discretion. TheStreet.com, 273 F.3d at 234.




                                                 12
    Case 1:20-cv-03677-LGS-KHP Document 210 Filed 02/12/21 Page 16 of 24




       C. Defendants Have Also Not Reasonably Relied on the Protective Order.

       In addition, because Defendants have not and cannot have reasonably relied on the

Protective Order to afford permanent secrecy for all confidential discovery produced in this

action, the Martindell presumption against access similarly does not apply. As courts in the

Second Circuit have recognized:

               The Second Circuit has held that where a party has reasonably relied
               on a protective order in giving testimony or producing materials, a
               district court should not modify the order “absent a showing of
               improvidence in the grant of [the] order or some extraordinary
               circumstance or compelling need.” S.E.C. v. TheStreet.Com, 273
               F.3d 222, 229 (2d Cir. 2001) (quoting Martindell v. Int’l Tel. & Tel.
               Corp., 594 F.2d 291, 296 (2d Cir. 1979)). On the other hand, where
               a party or deponent could not have reasonably relied on the
               continuation of the protective order, the decision whether to modify
               the order is left to the “sound discretion of the trial court.” Id. at 231
               (quoting In re Agent Orange Prod. Liab. Litig., 821 F.2d 139, 147
               (2d Cir. 1987)).

Tradewinds Airlines, Inc. v. Soros, No. 08 Civ. 5901 (JFK), 2016 WL 3951181, at *1 (S.D.N.Y.

July 20, 2016); see also Charter Oak, 287 F.R.D. at 131–32; In re Ethylene Propylene Diene

Monomer (EPDM) Antitrust Litig., 255 F.R.D. 308, 318 (D. Conn. 2009) (“[W]here the deponent

or party could not have reasonably relied on the protective order to continue indefinitely, a court

may properly permit modification of the order.” (internal quotation omitted)).

       In determining whether a party reasonably relied on a protective order, courts in the

Second Circuit consider the following factors: “(1) the scope of the protective order; (2) the

language of the order itself; (3) the level of inquiry the court undertook before granting the order;

and (4) the nature of reliance on the order.” Tradewinds Airlines, 2016 WL 3951181 at *2;

Charter Oak, 287 F.R.D. at 132; In re EPDM, 255 F.R.D. at 318. “Additional considerations

that may influence a court’s decision to grant modification include: the type of discovery

materials the collateral litigant seeks and the party’s purpose in seeking a modification.” In re



                                                  13
    Case 1:20-cv-03677-LGS-KHP Document 210 Filed 02/12/21 Page 17 of 24




EPDM, 255 F.R.D. at 318. Lastly, and although Plaintiffs again must emphasize that they are

not “collateral” litigants, Judge Underhill’s observation in In re EPDM applies with equal (and

perhaps greater) force: “Given the wide variety of protective orders in operation, the more

flexible approach to modification emphasized by TheStreet.com is sensible.” Id. at 319.

       Here, the “blanket” protective order adopted by the parties is the type of order that is

“certainly necessary to expedite the discovery process in large multi-district class action

litigations—to require parties to make a document-by-document showing of good cause would

be an inefficient use of judicial resources.” Id. at 322; see also id. at 323 (“In large multi-district

class action lawsuits, it is not uncommon for courts to grant umbrella protective orders in order

to keep the proceedings moving rather than being bogged down by a labor-intensive document-

by-document good cause inquiry.). “However, to automatically apply Martindell’s strong

presumption against modification to all protective orders would permanently shield stipulated,

all-encompassing orders from ever receiving the type of court review contemplated by Rule

26(c).” Id. (emphasis in original). As Judge Underhill aptly observed, to forbid the modification

of a protective order unless a showing of compelling need could be made would—in cases such

as this one where Defendants avoided the need to make an individualized good cause showing at

the time the stipulated protective order was entered—“shift the good cause burden to parties

seeking to modify the protective order.” Id.

       For these and the other reasons discussed below, all factors weigh in favor of allowing

modification of the protective order in this case, and thus this Court may exercise its discretion

and modify the order.




                                                  14
    Case 1:20-cv-03677-LGS-KHP Document 210 Filed 02/12/21 Page 18 of 24




           1. Scope: The Operative Protective Order is a Stipulated Blanket Order.

       The broad scope of the blanket protective order in this case weighs in favor of allowing

modification. Courts analyzing the “scope” factor of the reasonable reliance inquiry evaluate

“‘whether the order is a blanket protective order, covering all documents and testimony produced

in the lawsuit, or whether it is specifically focused on protecting certain documents or certain

deponents for a particular reason.’” Charter Oak, 287 F.R.D. at 132 (quoting In re EPDM, 255

F.R.D. at 319). Where a “blanket protective order” has been entered, the “order is more likely to

be subject to modification than a more specific, targeted order because it is more difficult to

show a party reasonably relied on a blanket order in producing documents or submitting to a

deposition.” In re EPDM, 255 F.R.D. at 319. Furthermore, “[s]tipulated blanket orders are even

less resistant to a reasonable request for modification.” In re EPDM, 255 F.R.D. at 319

(emphasis original); Charter Oak, 287 F.R.D. at 132 (same).

       Here, the Protective Order is a blanket protective order because it is not targeted at

“certain documents or certain deponents for a particular reason,” but rather grants sweeping

protection to “most, if not all, discovery, even if that discovery would have been required to be

disclosed in the absence of a protective order.” Charter Oak, 287 F.R.D. at 132. Indeed, the

protective order’s “expansive language granting the parties broad latitude to self-designate

materials as [] ‘confidential,’” In re EPDM, 255 F.R.D. at 320, is even more expansive than the

language found to constitute a blanket protective order in In re EPDM, the seminal district court

case synthesizing the four factors to be evaluated when analyzing reliance on a protective order

in the Second Circuit. Compare In re EPDM, 255 F.R.D. at 320 (allowing modification of a

blanket protective order where parties were allowed to designate as confidential material

containing or derived from “trade secrets or other confidential research, development, or




                                                 15
    Case 1:20-cv-03677-LGS-KHP Document 210 Filed 02/12/21 Page 19 of 24




commercial information of current commercial value”), with Protective Order ¶ 1, ECF No. 58

(allowing confidential designation for client “information that is proprietary, a trade secret or

otherwise sensitive non-public information” (emphasis added)); see also Charter Oak, 287

F.R.D. at 132 (scope of order weighed in favor of modification where “for a document produced

during discovery [in this case] to be protected, the producing party or third party need only stamp

it ‘CONFIDENTIAL,’ or some other similar designation.”); Tradewinds Airlines, 2016 WL

3951181 at *2 (“[T]he scope of the Protective Order favors modification because the Order is a

‘blanket’ order covering all documents produced during the litigation, not a targeted order

covering only certain documents.”). The scope of the protective order here weighs in favor of

modification, a conclusion further bolstered by the fact that the parties stipulated to the order.

           2. Language: The Order Itself Contemplates Modification.

       The express language of the protective order also weighs in favor of a finding that

Defendants could not have reasonably thought that the protective order would offer permanent

secrecy because it “suggests that the parties understood that the Protective Order could be

modified.” Charter Oak, 287 F.R.D. at 133. Specifically, Paragraph 3 of the order allows a

party to challenge another party’s designation of confidentiality and does not specify a time limit

in which such challenge must be made. Protective Order ¶ 3, ECF No. 58 (“In the event a party

challenges another party’s designation of confidentiality, counsel shall make a good faith effort

to resolve the dispute, and in the absence of a resolution, the challenging party may seek

resolution by the Court.”). Protective Order Paragraph 9 further acknowledges that,

“[n]otwithstanding the designation of information as ‘CONFIDENTIAL’ in discovery, there is

no presumption that such information shall be filed with the Court under seal[,]” and then directs

the parties to follow the Court’s sealing procedures. Id. ¶ 9. Because the Protective Order




                                                 16
    Case 1:20-cv-03677-LGS-KHP Document 210 Filed 02/12/21 Page 20 of 24




“‘specifically contemplates that relief from the provisions of the order may be sought at any

time,’” both by way of challenge and through the Court’s ordinary sealing procedures,

Defendants in this case “could not ‘reasonably argue that they produced documents in reliance

on the fact that the documents would always be kept secret.’” In re EPDM, 255 F.R.D. at 320

(quoting Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 126 (2d Cir. 2006)).

       Indeed, with respect to sealing, Your Honor has already recognized that “all of the

confidential information that [Defendants] designated is not necessarily going to remain

confidential,” because “[t]here’s confidentiality for discovery and then it’s totally separate when

it has to deal with [] particular court decisions that render certain information judicial

documents.” Discovery Hr’g Tr. 10:16–21, Feb. 4, 2021, ECF No. 201. The language of the

stipulated blanket protective order entered in this case clearly weighs in favor of allowing

modification. See Charter Oak, 287 F.R.D. at 133 (allowing modification where defendant

could not reasonably rely on the order’s indefinite continuation given the order’s express

language); In re EPDM, 255 F.R.D. at 321 (allowing modification where language of the order

undermined any argument that defendants “relied on the Order to provide absolute and

unchanging confidentiality of discovery materials”).

           3. Level of Inquiry: The Protective Order was Subject to a Low Level of Inquiry.

       The level of inquiry undertaken by the Court prior to granting the protective order also

plainly supports Plaintiffs’ modification request, because “‘[a] protective order granted on the

basis of a stipulation by the parties carries less weight than a protective order granted after a

hearing to show good cause.’” Charter Oak, 287 F.R.D. at 133 (quoting In re EPDM, 255

F.R.D. at 321). Here, the parties filed their Stipulated Protective Order on September 22, 2020

and the Court “So Ordered” it the same day, with no good cause showing made beyond the




                                                  17
    Case 1:20-cv-03677-LGS-KHP Document 210 Filed 02/12/21 Page 21 of 24




Protective Order’s boilerplate and conclusory statement that the order was entered upon a finding

“that good cause exists for the issuance of an appropriately tailored confidentiality order[.]”

Protective Order, ECF No. 58 at 1. “Accordingly, ‘in the absence of the requisite good cause

showing, it cannot be presumed that every piece of discovery filed under the Order is actually

worthy of such a high level of protection,’” Charter Oak, 287 F.R.D. at 133 (quoting In re

EPDM, 255 F.R.D. at 322), and it is thus not reasonable for Defendants to argue that they

reasonably relied on the Protective Order to provide permanent secrecy. Id.; see also

Tradewinds Airlines, 2016 WL 3951181, at *2 (“The level of inquiry undertaken before the

Order was entered also weighs in favor of modification because the Court ‘so ordered’ the

parties’ stipulation without having cause to determine whether all the documents covered

actually warranted protection.”).

           4. Nature of Reliance: Defendants Have Not Relied on the Protective Order to
              Produce Documents They Would Not Have Otherwise Disclosed.

       The nature of Defendants’ reliance on the Protective Order also supports modification.

“[W]here the parties have not given up any rights and indeed would have been compelled to

produce the discovery materials even in the absence of a protective order, the presumption

against modification is not as strong.” Charter Oak, 287 F.R.D. at 133 (quoting In re EPDM,

255 F.R.D. at 323 (emphasis in original)); see also Tradewinds Airlines, 2016 WL 3951181, at

*2 (“[T]he nature of the reliance on the Order weighs in favor of modification because there is

no indication that the Defendants relied on the Order to produce documents they would not have

otherwise disclosed.”). Indeed, despite the Protective Order, the parties have engaged in hard-

fought discovery disputes, demonstrating that there is little concern that the Protective Order has

engendered Defendants’ reliance on the continuation of the protective order as currently written.




                                                 18
    Case 1:20-cv-03677-LGS-KHP Document 210 Filed 02/12/21 Page 22 of 24




       Furthermore, should any reliance on the part of Defendants in fact exist, it must be

counterbalanced by the fact that Defendants’ own arguments have laid the groundwork for

Plaintiffs’ request to modify the protective order. Defendants cannot both attempt to foreclose

Plaintiffs’ injunctive relief claims in federal court and seek to complicate and bog down

Plaintiffs’ efforts to pursue those claims in other fora: “there is no merit to the all-encompassing

contention that the fruits of discovery in one case are to be used in that case only.” Williams v.

Johnson & Johnson, 50 F.R.D. 31, 32 (S.D.N.Y. 1970). All Plaintiffs are requesting is the

ability to take the discovery that has and will be produced to them and use it to pursue

injunctions in state court, as Defendants have argued that they must. Defendants have no

credible argument that the discovery produced in this matter would not be responsive to

discovery requests or “subject to a motion to compel . . . in future cases that are similar to the

case at bar.” Charter Oak, 287 F.R.D. at 134; see also In re EPDM, 255 F.R.D. at 324 (“[I]f the

litigant could access the same materials and deposition testimony by conducting its own

discovery, it is in the interest of judicial efficiency to avoid such duplicative discovery.”).

       D. Plaintiffs Have a Compelling Need to Modify the Protective Order.

       Even if the Martindell standard for modifying protective orders applied to Plaintiffs’

request here (it does not), Plaintiffs clearly meet this standard because they have demonstrated an

“extraordinary circumstance or compelling need,” TheStreet.Com, 273 F.3d at 229, justifying the

requested modification. As discussed supra, Plaintiffs seek only to use the confidential

discovery already, or soon to be, obtained in this litigation in their injunctive actions against the

same defendants. Those injunctive actions arise out of the same facts and circumstances alleged

as this case, and, indeed, are necessitated by Defendants’ own arguments that Plaintiffs lack

standing to pursue injunctive relief before this court. See supra, at p. 1–2.




                                                  19
    Case 1:20-cv-03677-LGS-KHP Document 210 Filed 02/12/21 Page 23 of 24




         Given that Judge Schofield has (1) explicitly countenanced the splitting of injunctive and

monetary relief claims between state and federal court in a past consumer class action where she

determined that the plaintiffs lacked Article III standing, L’Oreal, 2017 WL 4480887, at *6, and

(2) also advised the parties that she is facing a backlog of fully briefed motions that will prevent

resolution of Defendants’ dismissal arguments “any time soon,” Pre-Mot. Conf. Hr’g Tr. 16:11–

19, ECF No. 134, Plaintiffs intend to imminently file their injunctive claims in state courts. If

the Protective Order stands without modification, Plaintiffs will be prohibited from using the

confidential discovery they have unearthed in this matter in state court and instead “forced to

litigate the exact same issue in each and every case,” a result which would be “an enormous

waste of time and resources for the parties and the court.” Charter Oak, 287 F.R.D. at 134. Just

as Judge Bianco noted with respect to the similar circumstances confronting him in Charter Oak,

such a result runs contrary to the fact that “allowing the sharing of discovery among related cases

is an efficient and effective means of avoiding duplicative and costly discovery, as well as

avoiding unnecessary delay in the adjudication of cases.” Id. As was the case for the plaintiff in

Charter Oak, “there is a compelling and extraordinary need” to allow the Plaintiffs in this

lawsuit to make use of the confidential discovery materials obtained here in their other related

litigations against Defendants. Id. Particularly where the parties will continue to be bound by

the terms of the Protective Order preventing public dissemination, and there is therefore no

prejudice to Defendants if the modification is made, Plaintiffs have more than demonstrated a

compelling need for modification. Id.

   IV.      CONCLUSION

         For the foregoing reasons, the Plaintiffs request that the Court modify Paragraph 2 of the

Stipulation and Protective Order so that it states: “The Confidential Information disclosed will be




                                                 20
    Case 1:20-cv-03677-LGS-KHP Document 210 Filed 02/12/21 Page 24 of 24




held and used by the person receiving such information solely for use in connection with the

action or any other action commenced by a party that involves the same or similar transactions or

occurrences that gave rise to the action.”

Dated: February 12, 2021                            Respectfully submitted,

                                                    WITTELS MCINTURFF PALIKOVIC

                                                    By:    /s/ Steven L. Wittels
                                                           Steven L. Wittels (SW-8110)
                                                           J. Burkett McInturff (JM-4564)
                                                           Tiasha Palikovic (TP-5697)
                                                           Steven D. Cohen (SC-7243)
                                                           Jessica L. Hunter (JH-0025)

                                                           18 HALF MILE ROAD
                                                           ARMONK, NEW YORK 10504
                                                           Telephone: (914) 319-9945
                                                           Facsimile: (914) 273-2563
                                                           slw@wittelslaw.com
                                                           jbm@wittelslaw.com
                                                           tpalikovic@wittelslaw.com
                                                           sdc@wittelslaw.com
                                                           jlh@wittelslaw.com

                                                           Counsel for Plaintiffs and
                                                           the Proposed Class




                                               21
